Citation Nr: 1731692	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma and residuals thereof.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

This case was previously remanded by the Board in May 2015 and April 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is needed prior to further disposition of the claim.  

The Veteran contends that his Hodgkin's lymphoma is the result of exposure to various gases, fumes, and oils while working as a mechanic on active duty.  More specifically, he states his duty was aircraft support equipment, tractor, and generator mechanic.  He also reports that he did painting on the ship and aircraft, and was exposed to clean hydraulic fuels.  

In April 2016, the claim was remanded for a new examination and opinion because the Board had found the September 2015 VA examination and opinion to be inadequate.  Specifically, the September 2015 opinion had been provided by a Physician's Assistant.  However, given the complex nature of the Veteran's theory of contention involving prolonged exposure to various oils, fuels, and chemicals during service, the Board found that an examination and opinion with an appropriate specialist was warranted.  In May 2016, a VA opinion was provided by the same Physician's Assistant who had provided the September 2015 opinion, without any credential justification.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, given the above, another remand is required to ensure compliance with the Board's prior remand directives.    

Additionally, the Board notes that in a July 2017 Informal Hearing Presentation, the Veteran's representative stated that there was returned mail in the claims file for both the April 2016 Board decision and the recent July 2016 supplemental statement of the case.  The representative argues that there is no evidence that the Veteran has received notice of these two decisions, nor is there documentation that VA has attempted to contact the Veteran to verify his current address after the mail was returned.  Therefore, given that the Veteran's mail has been returned, the RO should attempt to verify the Veteran's address and remail correspondence that was returned to VA, which includes the April 2016 Board decision and July 2016 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to verify the Veteran's current address of record, and re-send any returned mail, to include the April 2016 Board decision and July 2016 supplemental statement of the case.  Please document the record if unable to verify such.    

2.  Forward the claims file to an appropriate specialist to ascertain whether it is as least as likely as not (i.e., at least 50 percent probability) that the Veteran's Hodgkin's lymphoma is related to service, to include exposure to hazardous materials.  The examiner must provide information regarding his or her specialty/expertise in the matter at hand.  An examination of the Veteran should be scheduled only if deemed medically necessary for purposes of rendering the opinion.     

The examiner is advised that the Veteran asserts exposure to turbine exhaust fumes, diesel exhaust fumes, gas exhaust fumes, diesel engine or gas engine oils, turbine oil, hydraulic oil, transmission oil, brake fluid, kerosene, equipment paint, aircraft paint, pd-680, solvents, cleaners, jp-4, jp-5 and jp-8 aircraft fuels, and greases.  However, the examiner must also note the Veteran's post-service occupation as a mechanic with various companies, including airlines.

The examiner is requested to review all pertinent records associated with the claims file.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  Specifically, the examiner should consider the Material Safety Data Sheets regarding cancers as a known consequence of exposure to toxins that are referenced in the February 2016 and the July 2017 Informal Hearing Presentations.  

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




